DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/21 has been entered.
 	Applicant's arguments filed 3/17/21 have been fully considered but they are not persuasive.  Applicant argues that the cited prior art does not teach reducing an amount of an aggrecan-hyaluron matrix but applicant specifically does so by the exercise treatment as is taught by Bell.  Note that there are new rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 & 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baar et al (ARTHRITIS & RHEMATISM 1999) and  Bell e tal. ((2013) J. Biomechanics 46(3): 498-505.
Applicant claims treating musculoskeletal disorders (particularly osteoarthritis) by reducing the amount of aggrecan-hyaluronan matrix at a treatment sit from the patient.  An exemplified therapy is exercise therapy, therefore prior exercise therapy for treating osteoarthritis would inherently reduce the matrix as is claimed, effect the enzymes as is claimed and inherent increases oxygen diffusion as is claimed.
Baar et al (see entire documment) teaches that it is notoriously old and well known to treat osteoarthritis with exercise therapy.  Exercise therapy for treating osteoarthritis would inherently reduce the matrix as is claimed, effect the enzymes as is claimed and inherent increases oxygen diffusion as is claimed.
Bell is in the field of tendinopathy and treatments thereof (Title) and teaches a treatment comprises exercise (exercise-dependent reduction in gene expression seen between 2 and 4 weeks was also evident for Adamts5 and Mmp3, Pg. 501, left-hand column, first paragraph; two weeks of daily treadmill exercise following TGF-beta 1 (TGF-beta 1 injection is enzyme therapy. Abstract). They teach that "repair of biomechanically compromised tendons exhibiting midsubstance 
The references anticipate the claim subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19 & 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. ((2013) J. Biomechanics 46(3): 498-505. 
Bell is in the field of tendinopathy and treatments thereof (Title) and teaches a treatment comprises exercise (exercise-dependent reduction in gene expression seen between 2 and 4 weeks was also evident for Adamts5 and Mmp3, Pg. 501, left-hand column, first paragraph; two weeks of daily treadmill exercise following TGF-beta 1 (TGF-beta 1 injection is enzyme therapy. Abstract). 
The references does not specifically teach measuring the reduction in the amount of the aggrecan-hyaluronan matrix however it would have been obvious to do so at the time the invention was made because Bell does teach that "repair of biomechanically compromised tendons exhibiting midsubstance chondroid accumulation requires ADAMTS5." (abstract) and thus measuring the effects 

	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657